Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.56 DATED SAFE BULKERS INC. - to - DnB NOR BANK ASA GUARANTEE AND INDEMNITY STEPHENSON HARWOOD One, St. Pauls Churchyard London EC4M 8SH Tel: +44 Fax: +44 7329 7100 (Ref: 04.142) CONTENTS Page 1 Definitions and Interpretation 2 2 Representations and Warranties 4 3 Guarantee and Indemnity 7 4 Preservation of Guarantors Liability 7 5 Preservation of Lenders Rights 10 6 Undertakings 12 7 Payments 15 8 Currency 18 9 Set-Off 18 10 Application of Moneys 19 11 Partial Invalidity 20 12 Further Assurance 20 13 Miscellaneous 20 14 Notices 21 15 Counterparts 21 16 Law and Jurisdiction 21 GUARANTEE AND INDEMNITY Dated: 2008 BY: (1) SAFE BULKERS INC. , a company incorporated according to the law of the Republic of Marshall Islands whose registered office is at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands MH 96960 (the  Guarantor ) IN FAVOUR OF: (2) DnB NOR BANK ASA , acting through its office at 20 St. Dunstans Hill, London EC3R 8HY,
